CERTIORARI.
Upon the appearance of the parties, the defendants below claimed a trial by referees, who were appointed, and made an award in favor of the plaintiff below, for thirteen dollars and fifty cents; on which judgment was entered. The defendants below demanded a new trial, which was granted. The defendants below again claimed a trial by referees. The persons summoned as referees, after several meetings, reported that they could not agree. The justice then issued an execution on the judgment for thirteen dollars and fifty cents, though it had been opened and a new trial granted.
                                         Proceedings below reversed.